04/15/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0322


                                      DA 20-0322
                                   _________________

 TYLER JACK SNIDER,

               Petitioner and Appellant,

        v.                                                          ORDER

 STATE OF MONTANA,

               Respondent and Appellee.
                                 _________________

       Appellant Tyler Jack Snider, by counsel, has filed a motion for extension of time to
file his reply brief.
       IT IS ORDERED that Appellant’s motion for extension of time is GRANTED.
Appellant has until May 14, 2021, within which to file his reply brief.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 15 2021